   8:20-cv-00080-JFB-CRZ Doc # 54 Filed: 08/10/21 Page 1 of 2 - Page ID # 85




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MARK A. KULA,

                   Plaintiff,                              8:20CV80

       vs.
                                               FINAL PROGRESSION ORDER
DENIS    RICHARD    MCDONOUGH,                         (AMENDED)
Secretary of the United States
Department of Veteran Affairs; and
DEPARTMENT      OF     VETERANS
AFFAIRS,

                   Defendants.


IT IS ORDERED that Defendants’ unopposed motion to extend (Filing No. 53) is
granted and the final progression order is extended as follows:

  1)     The status conference currently set for August 18, 2021 at 11:00 a.m. is
         continued to September 14 at 11:00 a.m. by telephone. Counsel shall
         use the conferencing instructions assigned to this case to participate in
         the conference.

  2)     The deadline for filing motions to dismiss and motions for summary
         judgment is now September 10, 2021.

  3)     The parties shall comply with all other stipulations and agreements
         recited in their Rule 26(f) planning report that are not inconsistent with
         this order.

  4)     All requests for changes of deadlines or settings established herein shall
         be directed to the undersigned magistrate judge, including all requests
         for changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of
         the motion, which require that additional time be allowed.

  5)     No further extensions will be granted absent a substantial showing of
         good cause.
8:20-cv-00080-JFB-CRZ Doc # 54 Filed: 08/10/21 Page 2 of 2 - Page ID # 86




  Dated this 10th day of August, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
